Citation Nr: 9921294	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-47 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for 
supraventricular tachyrhythmia, status-post repair of atrial 
septal defect.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel





INTRODUCTION

The veteran performed various periods of active duty for training 
and inactive duty training in the National Guard and the United 
States Army Reserve between March 1957 and February 1965, and 
between January 1966 and September 1967.  He performed active 
duty for training from November 2, 1966, to May 18, 1967.

Service connection was granted for the veteran's heart disorder 
by a September 1995 decision of the Board of Veterans' Appeals 
(Board).  Thereafter, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, assigned a 10 percent 
disability rating, effective March 31, 1988, in an October 1995 
rating decision.  The veteran appealed this decision to the Board 
contending that his heart disorder was more disabling than 
contemplated by the assigned rating.  The RO subsequently 
increased the assigned rating to 30 percent in a February 1997 
rating decision and concurrent Supplemental Statement of the 
Case, effective March 31, 1988.  The current 60 percent rating 
was assigned by the RO in a December 1998 rating decision and 
concurrent Supplemental Statement of the Case, effective March 
31, 1988.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the instant case, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such 
cases, separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown by 
the competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  
Where entitlement to compensation has already been established in 
a prior final rating action, an appellant's disagreement with a 
subsequent rating is a new claim for an increased evaluation 
based on the level of disability presently shown by the evidence.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In this case, a 
review of the evidence shows that rather than provide a staged 
rating for discrete intervals during the pendency of the appeal, 
the RO made the highest rating award it found was warranted 
retroactive to the earliest effective date assignable.  It is 
evident that the RO's rating action contemplated all relevant 
evidence on file.  Accordingly, although the RO characterized the 
issue as an "increased rating," the substantive adjudicative 
considerations in Fenderson, supra, have been fully satisfied by 
the RO's rating action and the Board does not find that the 
claimant will be prejudiced by appellate review on the current 
record. 


FINDINGS OF FACT

The veteran's supraventricular tachyrhythmia, status-post repair 
of atrial septal defect is not manifested by attacks of syncope 
necessitating the insertion of a permanent internal pacemaker; 
nor chronic congestive heart failure, nor: workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or syncope, 
nor; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for 
supraventricular tachyrhythmia, status-post repair of atrial 
septal defect, have not been met.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.104, Diagnostic Code 7015 
(as it existed prior to and after January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's original claim of entitlement to 
service connection for a heart disorder was denied by the RO in a 
July 1988 rating decision, and was upheld by the Board in a March 
1992 decision.  In July 1993, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
ordered, pursuant to joint motion, that the March 1992 decision 
be vacated and remanded for additional development.  Thereafter, 
the Board ultimately granted service connection for the heart 
disorder in a September 1995 decision.  A 10 percent disability 
rating was assigned by the RO in an October 1995 rating decision, 
and was effective March 31, 1988.  The veteran appealed this 
decision to the Board contending that his heart disorder was more 
disabling than contemplated by the assigned rating.  The RO 
subsequently increased the assigned rating to 30 percent in a 
February 1997 rating decision and concurrent Supplemental 
Statement of the Case, effective March 31, 1988.  The current 60 
percent rating was assigned by the RO in a December 1998 rating 
decision and concurrent Supplemental Statement of the Case, 
effective March 31, 1988.

The evidence on file concerning the nature and severity of the 
veteran's heart condition includes the following:

No cardiac disability or disorder was shown on a medical 
examination for National Guard service conducted in March 1957 or 
on a periodic medical examination during Army Reserve service in 
April 1961.

Records from Kirk Army Hospital, dated in February 1967, include 
a history showing that the veteran was well up to 3 to 4 months 
prior to admission, when he noticed chest pain, exertional 
dyspnea and frequent dizziness with near syncopal episodes, 
increasing in severity in the two weeks prior to admission.  He 
had reportedly been told several times in the past that his 
cardiogram was not normal and, on one occasion, that a heart 
murmur was heard, but had no history of cyanosis or other cardiac 
history.  An electrocardiogram revealed the presence of an 
incomplete right bundle branch block, while a chest X-ray 
revealed prominent pulmonary vasculature suggesting a small, 
left-to-right shunt.  The heart approached the upper limits of 
normal in size.  He was subsequently transferred to Walter Reed 
Hospital for further evaluation of his cardiac status.  The 
diagnoses at the time of transfer included heart disease, 
congenital, anatomy probably atrial septal defect, 
manifestations--abnormal electrocardiogram, abnormal chest X-ray, 
functional Class II.  It was indicated that this condition was in 
the line of duty, that it existed prior to service, and that it 
was aggravated by service.   

Medical records from Walter Reed Hospital show that the claimant 
was admitted on transfer from Kirk Army Hospital with complaints 
of lightheadedness and syncopal episodes, rapid heart beat and 
forceful beat after exertion, and sharp, stabbing anterior chest 
pains on deep breathing.  A preoperative chest X-ray and cardiac 
series were consistent with a left-to-right shunt, atrial septal 
defect (ASD) versus ventricular septal defect (VSD).  On March 1, 
1967, the appellant underwent right heart catheterization that 
disclosed findings indicative of a left-to-right shunt at the 
atrial level.  The diagnosis was congenital heart disease-
acyanotic:  Atrial septal defect--secundum variety.  On March 21, 
1967, the veteran underwent a right thoracotomy and repair of an 
interatrial septal defect.  The operative report showed that the 
defect measured approximately 3 centimeters in diameter, and was 
closed with a running suture in two layers.  The claimant's early 
postoperative course was essentially unremarkable.  In early 
April 1967, he was asymptomatic, his wound was well healed, and 
he was placed on a 30-day convalescent leave.  Upon his return 
from convalescent leave, he related that his heart had been 
"fluttering" and beating rapidly and that he was seen by his 
family physician and placed on Quinidine.  At the time of his 
return, he was doing well and the Quinidine was 
discontinued with no adverse effect.  On May 8, 1967, he was 
discharged with diagnoses that included atrial septal defect, 
secundum type.  

Private medical records were submitted by the veteran's then 
accredited representative in January 1989.  These records covered 
the period from May 1981 to October 1988.  In October 1988 the 
veteran was admitted to the hospital after becoming faint and 
complaining of chest pain.  He also complained that his heart was 
pounding.  It was noted that he had had similar complaints, on 
and off, for a long time.  This included sharp jabs in his left 
pectoral area, unassociated with exercise.  He also had episodes 
where his heart rate would speed up and not slow down.  The 
veteran reported that Digitalis had not helped his condition, and 
it was noted that he was supposed to be taking Crystodigin.  It 
was also noted that the veteran had an atrial septal defect 
repaired in 1967.  Physical examination showed a fixed splitting 
of the second heart sound of the left sternal border and an S4 
was heard at the apex.  Chest X-ray revealed the heart to be at 
the upper limits of normal in size.  There was also minimal 
calcification in the aortic arch.  Otherwise radiographically 
normal chest.  Diagnostic impressions included acute anxiety and 
hyperventilation; probable ectopic atrial premature beats, due to 
anxiety; tendency to hypochondriasis; and history of arthritis 
and lower back pain.

A June 1989 private medical statement is on file from W. C. 
Humphries, M.D., F.A.C.C., who noted that the veteran had 
undocumented symptoms of arrhythmias.  Dr. Humphries also 
reported that the veteran had mitral valve prolapse by physical 
exam and echocardiography.  It was further noted that the veteran 
might have recurrent atrial septal defect by initial 
echocardiography and that further studies were planned.

Treatment records are also on file from Dr. Humphries which cover 
a period from  December 1987 to July 1991.  These records 
primarily concern treatment for back and knee problems.  In March 
1989, the veteran was evaluated for his arrhythmias, which were 
noted to be of two types.  The first involved skipped beats that 
the veteran was reportedly able to feel on his pulse.  These were 
noted to be unassociated with symptoms, and occurred when the 
veteran bent over.  The other type was palpitations, sensation of 
rapid heartbeat whenever he was physically active.  It was noted 
that he was lightheaded after these episodes for 20 to 30 
minutes, and up to several hours.  It was further noted that 
these episodes had been present since his 1967 atrial septal 
defect repair, but with worsening frequency and severity.  The 
skips had been captured on electrocardiogram but never the rapid 
heart beat.  Review of the veteran's systems showed that in 
between episodes, he had no symptoms of congestive heart failure 
and was able to run up several flights of stairs.  Heart rate was 
normal to palpation, and the chest was clear to percussion and 
auscultation.  Heart PMI was normal.  Heart sounds were "normal 
second sound split physiologically and A2 and is louder than 
P2."  There were no murmurs.  Several systolic clicks were 
present at the apex, "earlier with a smaller ventricle and later 
with a larger ventricle."  In November 1989, the veteran was 
seen after he had an episode of palpitations.  He was noted to be 
somewhat lightheaded.  His systolic was found to be 90/60 on 
electrocardiogram.  The veteran was also noted to be in 
paroxysmal atrial tachycardia (PAT), and that he converted with 
carotid massage and lying down.  In December 1989, the veteran 
was seen for evaluation of his cardiac arrhythmias prior to 
scheduled orthopedic surgery.  Heart tones were noted to be 
normal without murmur or S3.  

Private treatment records are also on file from T. J. Flower, 
D.O., for a period from November 1980 to April 1990.  These 
records primarily concerned treatment for back problems, and made 
no pertinent findings regarding the veteran's heart. 

Additional private medical records were submitted in May 1990, 
which cover a period from March 1989 to April 1990, some of which 
were already of record.  These records show treatment for back, 
knee, and heart problems.

The veteran underwent a VA examination of his heart in June 1990.  
Among other things, the veteran reported that he had called his 
doctor the week prior to the examination because of a bad attack 
of sharp needle like pains, which lasted only 15 seconds.  The 
veteran described these pains as deep in the left chest to the 
back.  The pains occurred while he was doing back and knee 
exercises.  Additionally, the veteran reported that he was 
sometimes short of breath when his heart was beating fast.  It 
was noted that he had episodes about five times in two weeks, 
usually not severe enough to go into the emergency room.  The 
veteran reported that he still had fatigue, as well as strong 
weakness when he had the episode of heart pain and tachycardia.  
He felt as though he could not take a deep breath.  It was noted 
that he was able to slowly climb two flight of stairs.  

On physical examination, the veteran's blood pressure was noted 
to be 120/80.  Pulse was 64 with no irregularities detected.  The 
lungs were clear to percussion and auscultation and funduscopic 
vessels were normal.  The heart had a very snapping accentuate 
first heart sound with a short early systolic murmur and a fixed 
splitting of the second heart sound.  No signs of heart failure 
were noted.  However, the examiner noted that there might be some 
evidence for pulmonary hypertension, and that there were no third 
or fourth heart sounds.  Clinically, the heart was not enlarged.  
No liver or spleen was felt, and there was no edema.  Based on 
the foregoing, the examiner diagnosed cardiac disorder: status-
post atrial septal defect repair with cardiac arrhythmias and 
signs and symptoms as described.

Private treatment records from the Office of Drs. Clifford and 
Shore for the period from July 1982 to October 1990.  Some of 
these records were already on file, including a copy of the 
October 1988 hospitalization report.

An April 1990 report from the Huerfano County Hospital, which 
shows that the veteran was treated for palpitations after he 
forgot to take his medication.

Private medical records from the Northern Colorado Medical 
Center, which cover a period from December 1975 to March 1994, 
some of which were already on file.  Among other things, these 
records show treatment for back, knee, and heart problems.  

Records from the Social Security Administration, including 
medical records which cover the period from November 1980 to 
October 1991, some of which were already on file.  Among other 
things, these records show treatment for back, knee, and heart 
problems.

The veteran underwent a special VA cardiology examination in June 
1994.  At this examination, the veteran reported that after his 
discharge from service he began to experience what he called 
speed-ups.  These were defined as periods of dizziness during 
which he would see white stars in his visual field.  These speed-
ups had persisted, and the veteran reported that he had 
experienced them approximately 2 hours every 3 days during the 
past year.  These might last either momentarily or for the most 
part of the day.  The veteran also complained of "arrhythmia."  
He reported that he experienced this daily, and described it as 
an empty feeling when he was tired and could not stand because of 
weakness in his legs.  The veteran specified the duration of 
these episodes as all day or occasionally lasting the rest of the 
day if the arrhythmia episode occurs early in the day.  It was 
noted that the arrhythmia might follow a speed-up.  The examiner 
noted that he had not been provided with any electrocardiographic 
evidence to document the occurrence of a true cardiac arrhythmia 
to go with the term used by the veteran.  Additionally, the 
veteran reported that he had passed out or nearly passed out 
approximately 3 times in the past 5 years in association with his 
speed-ups.  He did not hurt himself during these episodes, which 
suggested to the examiner that these incidents might have been 
more light-headedness than loss of consciousness.  

Examination of the heart revealed the point of maximum impulse to 
be in the fifth left intercostal space at the left midclavicular 
line and sharply localized.  There was a grade I-II/IV systolic 
ejection murmur which was maximal in the left second intercostal 
space.  The examiner noted that this was not infrequently heard 
in patients who had had closure of an atrial septal defect in the 
past.  The two components of the second heart sound were split, 
but were clearly mobile, as opposed to fixed.  No diastolic 
murmur was audible.  There were no S3 or S4 at the time of the 
examination.  The peripheral pulses - including radial, brachial, 
femoral, dorsalis pedis, and posterior tibial - were readily 
palpable with a normal contour and volume. 

Diagnostic tests conducted in conjunction with this examination 
included an echocardiogram which revealed a slightly dilated left 
atrium, right ventricle and right atrium.  It was noted that the 
pulmonary peak systolic pressure was estimated per Doppler 
technique at 40, which the examiner stated would be above the 
normal range and consistent with mild pulmonary hypertension.  
There was minimal evidence of mitral valve prolapse.  

The examiner noted that a Holter monitor from June 1989 disclosed 
very rare premature ventricular beats with a total of sixteen per 
24-hour period.  He also stated that the diary events that were 
recorded occurred when the veteran was in normal sinus rhythm.

The examiner further noted that a contrast study for the 
echocardiogram was done for the purpose of assessing whether or 
not there was hemodynamic evidence of an incomplete closure of 
the atrial septal defect.  This study was found to be well within 
the normal range and showed no evidence which would lead the 
examiner to believe that the atrial septal defect was 
inadequately closed or that another shunt was present.  Moreover, 
the examiner stated that the echocardiographic findings of 
chamber enlargement and a mild degree of pulmonary hypertension 
were not at all unusual for patients who had an atrial septal 
defect closed in adult life, as opposed to before the age of 18.  

Overall, the examiner stated that there was no evidence that the 
symptoms which the veteran described as speed-ups and arrhythmia 
had a cardiovascular basis in fact.  While it was possible that 
he may have had documentable "tachydysrhythmias" which occurred 
two out of every three days, they were clearly not evident when 
the Holter monitoring occurred.  Therefore, the examiner opined 
that the veteran was in good general condition with an excellent 
closure of an interatrial septal defect.  The examiner stated 
that he would hold open the possibility that the veteran might 
have more frequent atrial "tachydysrhthmias" than was evidence on 
the basis of the facts as documented by the Holter monitoring.  
Hence, the examiner opined that a noncardiac cause appeared to be 
the likely basis for the veteran's speed-ups and symptoms of 
arrhythmia (specifying that the term arrhythmia as used by the 
veteran did not correlate with documented "tachydysrhythmias").

Private medical records are also on file from G. J. Luckasen, 
M.D., which cover a period from October 1990 to November 1993, 
and show treatment for heart problems.  It was noted in October 
1990 that over the last number of years the veteran had continued 
to have episodes of PAC's and bursts of paroxysmal atrial 
tachycardia.  In the recent past he continued to have bursts of 
rapid and irregular heart beats, but no sustained arrhythmias.  
He also experienced occasional chest discomfort which was 
nonexertional.  The veteran reported that if he had his spells he 
could lie down and would be better over a matter of a number of 
hours.  Cardiac examination revealed normal S1, physiologically 
split, but widely split, S2.  There was a I-II/VI ejection murmur 
at the base, but no diastolic murmurs.  In January 1991, the 
veteran was noted to be fairly stable.  However, he reported 
increased frequency of irregular heart beats.  These were 
described as irregular strong beats as opposed to bursts of rapid 
heart rate.  He also felt more fatigued since being back from a 
visit in Miami, but since that time had had no other particular 
cardiac symptoms.  Cardiac exam revealed II-III/VI mid to late 
systolic murmur.  The remainder of the examination was unchanged.  
The veteran complained of increased episodes of bursts of rapid 
heart rate in June 1991, unassociated with any particular 
symptoms.  Physical examination was essentially unchanged.  In 
July 1991, the veteran reported that his heart rates were more 
regular, but he did have more "strong beats."  Physical 
examination showed blood pressure to be 120/86, and pulse 66 with 
occasional irregularities.  The remainder of the exam was 
unchanged.  Furthermore, Dr. Luckasen stated that clinically the 
veteran was doing well.  Although the veteran was still having 
some arrhythmias, these seemed to be fairly well controlled.  
However, it was noted that the veteran had a problem taking 
medicines regularly because of the concern of side effects.  In 
April 1992 the veteran called to report having a rapid, irregular 
heart rhythm, with rate in the 110's.  The veteran was instructed 
to take medication and call back if this did not resolve the 
rapid heart rate.  There is no evidence that the veteran called 
back.  In September 1993, the veteran reported that he had had a 
"blackout" feeling like he could not see after he had to push 
his car off the street.  He had the sensation that he only had 
half of vision.  However, this dizziness and visual sensation 
gradually dissipated over the next few hours.  He also noted a 
sharp "heart pain," located in the left lateral chest area and 
was very transparent.  Dr. Luckasen noted that this was 
unassociated with any of the obvious dyspnea problems.  The 
veteran also reported feeling "jittery."  These symptoms also 
went away after a few hours.  Cardiac examination revealed a wide 
split S2.  A mid-systolic click was also noted.  There was no 
other change in the veteran's status, and no peripheral edema.  
Diagnostic impressions included atrial septal defect - repaired; 
supraventricular tachycardia - controlled; and history of chest 
discomfort - probably musculoskeletal.  With respect to the 
veteran's account of "blackout" spells and irregular 
heartbeats, Dr. Luckasen opined that the visual problems appeared 
to be more vagal in origin and possibly related to 
supraventricular arrhythmias.  However, in the absence of any 
residual findings or persistent neurologic findings Dr. Luckasen 
felt it was unlikely this represented a CNS event.  Overall, the 
veteran seemed to be fairly stable and would be continued with 
his present medications.  Dr. Luckasen noted that he had advised 
the veteran to try and avoid excessive changes in activity as 
this seemed to trigger the spells, but felt that the veteran 
should otherwise be able to pursue full activities.  In November 
1993, the veteran reported that he had had more frequent spells 
of increased heart rates, but that these had been self-limited.  
He had had no particular symptoms associated with these increased 
heart rates.  Also, he had had less isolated spells of irregular 
heartbeat.  Overall, Dr. Luckasen found the veteran to be 
clinically stable.  While the veteran had had some problems 
recently with irregular heartbeats, Dr. Luckasen opined that 
these appeared to be more related to symptoms of reflux, 
precipitated by the veteran's home situation.  

The evidence on file also contains an October 1994 report of 
emergency treatment at the VA Medical Center (VAMC) in Denver, 
Colorado.  The veteran sought evaluation of an episode of 
palpitations and rapid heartbeat.  The veteran reported no chest 
pain with this, just generalized lightheadedness and weakness.  
Examination revealed a pulse of 160, regular in nature, and blood 
pressure of 116/73.  His chest revealed clear breath sounds.  
There was a summation gallop at 160 in his precordial area.  His 
abdomen was soft and nontender.  It was noted that the veteran 
had a Valsalva maneuver performed in the emergency room under the 
cardiac monitoring and had improvement with conversion to a 
normal sinus rhythm.  He was observed for 45 minutes, during 
which time he had no further episodes of his supraventricular 
tachycardia, and was discharged.

A September 1996 private medical statement is on file from M. R. 
Salazar-Tier, M.D.  Dr. Salazar-Tier reported that she had 
treated the veteran for various problems, including anxiety, 
depression, cardiac dysrhythmia, allergic rhinitis, headaches, 
and other minor acute medical illnesses.  However, the veteran's 
primary problem appeared to be supraventricular tachycardia.  It 
was noted that several medications had been prescribed for this 
condition in the past, but the veteran did not believe these had 
helped.  It was also noted that he had been taught several 
maneuvers to slow down his heart.  According to the veteran, he 
experienced palpitations daily, which sometimes occurred for 20 
to 30 minutes and other times lasted up to 2 hours.  These 
episodes were always associated with the feeling of anxiety.  
Moreover, the episodes came on more often when he did a lot of 
bending over and then standing up.  These episodes would leave 
him feeling weak and nauseated.  Additionally, three to four 
times a week he would be awakened by palpitations, which 
interfered with his sleep.  The veteran reported that he had to 
lie down three to four times a week because he was so fatigued 
due to his inability to sleep at night.  Other times, when he had 
been able to sleep at night, and had palpitations he felt that he 
was so weak that he could not do anything physical.  He also 
reported that there was not a time when he had one of these 
episodes that he did not feel weak, tired, and drained.  Overall, 
Dr. Salazar-Tier opined that the veteran had to considerably 
change his life and alter his activities due to his 
supraventricular tachycardia.

Private medical records are on file from the McKee Medical 
Center, which cover a period from August 1992 to October 1997.  
Regarding the veteran's heart, these records show that in August 
1992, the veteran sought treatment for complaints of his heart 
jumping around in his chest and the onset of nausea.  He reported 
that he had finished his medication a week earlier, and had not 
taken the time to get a refill.  He denied any chest pain, 
shortness of breath, or dyspnea on exertion.  Review of his 
symptoms were significant for atrial fibrillation, as well as 
being status-post atrial septal defect repair in 1967.  Physical 
examination of the chest revealed breath sounds to be clear and 
equal bilaterally without rales or wheezes.  Heart sounds were 
strong and clear with a splitting of S2, as well as having an 
opening snap.  Overall assessment was palpitations and nausea.  A 
December 1994 chest X-ray demonstrated a normal cardiac 
silhouette.  The impressions included able adult chest with no 
evidence of any acute active cardiopulmonary disease.  

Also on file is a report of a September 1997 evaluation from Dr. 
Humphries.  It was noted that the veteran was referred by himself 
because of side effects of therapy and arrhythmias.  The 
arrhythmias were of two kinds.  One was isolated skips or thumps, 
the other were what the veteran described as "speed-ups."  The 
latter episodes were noted as having been occurring for over 10 
years, and now occurred on a virtually daily basis.  These 
episodes occurred when he got up too fast, went up stairs too 
fast, but without evidence of precipitating factors.  These 
episodes reportedly last up to 40 minutes.  Further, the veteran 
reported that he was able to get rid of them with a Valsalva 
maneuver, but then he would be quite tired for the rest of the 
day.  Also, these episodes were associated with dyspnea, light-
headedness, and what sounded like chest pressure, although it was 
noted that the veteran was somewhat vague on this point.  Review 
of the veteran's systems determined, in part, that the veteran 
had dyspnea, but no limiting dyspnea on exertion.  Also, there 
was no exertional discomfort.  There were no symptoms of failure 
and no syncope or syncopal-type symptoms.  On examination, the 
veteran's chest was clear to percussion and auscultation.  
Examination of the heart showed PMI to be somewhat diffuse, but 
normal location.  Heart sounds showed the second sound split 
physiologically with P2 louder than A2.  The veteran also had 
what sounded like an S3 and an S4, right ventricular.  There were 
no murmurs.  Regarding laboratory studies it was noted, in part, 
that multiple Holters had been negative.  However, the veteran 
reported that he had a good day when he had a Holter.  It was 
also noted that electrocardiogram from 1989 demonstrated 
supraventricular tachycardia.  Diagnostic impressions included 
documented paroxysmal supraventricular tachycardia in the past, 
and symptoms since then which suggested arrhythmia; mitral valve 
prolapse  without mitral regurgitation; and post atrial septal 
defect repair with intact septum by echo contrast study.

Another private medical evaluation of the veteran, conducted in 
October 1997, is on file from A. J. Bowman, M.D., F.A.C.C.  At 
this evaluation, the veteran reported that he experienced rhythm 
disturbances, which he described as having three to four distinct 
patterns.  The first of these he identified as speed-ups, and 
reported that they often occurred after eating when he felt 
bloated.  These episodes usually did not occur when he was lying 
down.  These episodes would also occur when he leaned down and 
straightened up.  In other respects, these episodes were random, 
and seemed very rapid with heart rates which he felt were over 
200.  He would feel lightheaded with this, and dizzy.  He also 
reported shortness of breath lasting as long as 10 minutes, after 
which he felt nauseated.  Recently this had been associated with 
some chest fullness, but only during the last year.  He reported 
that, in response, he would often lie down and it would stop 
spontaneously some hours later.  The veteran also described a 
regular, somewhat slower palpitation at bedtime, which seemed 
very forceful and would squeak the bed.  However, he did not 
think this was particularly fast.  The veteran also described a 
fluttering sensation which he felt was quite different, 
associated with lightheadedness, dizziness, nausea, and syncope.  
He thought his heart rate may be as low as 90 to 100 at times, 
and stated that it felt "like an empty fuel pump."  Finally, 
the veteran described a chaotically irregular rhythm which could 
come on supine and completely at random, and usually lasted most 
of the day.  It always occurred after a speed-up, but it might 
also occur without a speed-up.  

On cardiac examination, Dr. Bowman found regular rhythm and rate, 
"PMI OK," S1 normal, S2 physiologic, with no murmur, click or 
rub.  However, there was a prominent S4.  P2 was found to be 
significantly increased.  There was also a soft S3 increasing 
with inspiration.  Dr. Bowman's diagnostic impressions were that 
paroxysmal supraventricular tachycardias likely existed.  Also, 
the veteran's chaotic dysrhythmia sounded like atrial 
fibrillation which Dr. Bowman stated would fit if it arose out of 
the more rapid heartbeat.  Dr. Bowman also stated that the 
veteran's "jarring" palpitations at a normal rate might 
represent some form of idioventricular rhythm, bigeminal PVC's, 
accelerated junction rhythm, etc.  Additionally, Dr. Bowman 
opined that some slight consideration might be given to clinical 
digoxin toxicity, particularly if the veteran's digoxin level was 
at the upper range of normal or above.  Dr. Bowman stated that 
this would be supported by the yellow-green haze the veteran 
sometimes saw.  Other diagnostic impressions included status-post 
atrial septal defect repair with some residual right heart 
abnormalities.

The veteran underwent another VA examination of his heart in 
November 1997.  The examiner summarized the treatment the veteran 
had received for his heart since the June 1994 VA examination.  
At this examination, the veteran reported two symptoms, one of 
which was a "speed-up" which he referred to as an irregular 
heart rate which was not tachycardic.  He reported that he 
experienced the tachyrhythmia every other day and most of the 
time he was able to abort these on his own with Valsalva or other 
maneuvers, such as squatting.  Oxygen was also noted to have 
helped in the past.  The veteran reported that the tachyrhythmia 
occurred every other day, whereas his arrhythmia occurred on a 
daily basis.  There was no predictor for it, other than it was 
usually brought on by manual labor, climbing stairs or mountains.  
Also, the veteran felt going from a squatting to a standing 
position exacerbated it.  It was noted that he had undergone 
repair of his "atrioseptal" defect in 1967 and since that time 
he continued to experience the palpitations, which could last up 
to 20-30 minutes at a time.  These episodes were always 
associated with extreme anxiety, weakness, and nausea once the 
tachyrhythmia was aborted.  They occasionally interfered with his 
sleep, which the veteran felt contributed to his fatigue.  

On physical examination the veteran's blood pressure sitting was 
140/90.  His heart rate was noted to be 90 and regular.  Pulses 
throughout were 2+ in the radial, carotid, and femoral areas.  No 
carotid bruits were appreciated.  On cardiovascular examination, 
the examiner found regular rate and rhythm with no murmurs, 
gallops, or rubs.  It was noted that several maneuvers were done 
during the examination, including having the veteran go from a 
squatting to standing position, lying to sitting, running on the 
spot, and lifting 10 pound weights for several seconds.  No 
change in heart rate occurred under the examiner's supervision.  
Based on the foregoing, the examiner diagnosed "atrioseptal 
defect," status-post repair with persistent supraventricular 
tachyrhythmia, currently not controlled on present medications.  
The examiner noted that the etiology of this was quite suspicious 
for a bypass tract pathway.  In an Addendum, the examiner noted 
that the veteran's C-file had been carefully reviewed.  Based on 
review of these records, the examiner stated that the best 
estimate of the veteran's current work capacity was estimated to 
be between 3 and 5 METs (walking 2 and 1/2 mph/social 
dancing/light carpentry). 

An October 1998 VA psychiatric examination determined that the 
veteran had an anxiety disorder secondary to his heart disorder.  
The examiner further stated that he believed the veteran's 
symptoms were due to psychological beliefs and not to the lack of 
oxygenation.

The Board also notes that various diagnostic tests of the 
veteran's heart, including electrocardiograms, are contained in 
the private medical records.  

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a ques-
tion as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The criteria for evaluated disease of the heart is found at 
38 C.F.R. § 4.104.

Note (1) to 38 C.F.R. § 4.104 states: Evaluate cor pulmonale, 
which is a form of secondary heart disease, as part of the 
pulmonary condition that causes it.

Note (2) to 38 C.F.R. § 4.104 states: One MET (metabolic 
equivalent) is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram of 
body weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  As the rating schedule does 
not contain a rating code specifically setting forth criteria for 
evaluating supraventricular tachyrhythmia, status-post repair of 
atrial septal defect, the RO rated the disability utilizing the 
criteria at 38 C.F.R. § 4.104, Diagnostic Code 7015.  Prior to 
January 12, 1998, Diagnostic Code 7015 assigned a 60 percent 
rating for complete auriculoventricular block, with Stokes-Adams 
attacks several times a year despite the use of medication or 
management of the heart block by pacemaker.  A 100 percent rating 
was awarded for complete auriculoventricular block, with attacks 
of syncope necessitating the insertion of a permanent internal 
pacemaker, and for 1 (one) year, after which period the rating 
will be on residuals as previously described under the Code.  

Note (1) to Diagnostic Code 7015, as in effect prior to January 
12, 1998, states: Atrioventricular block, partial or complete, 
may be present associated with and related to the 
supraventricular tachycardias or pathological bradycardia.  Cases 
with Mobitz Type II block may be encountered, as well as 
Wenckebach's phenomenon, Mobitz Type I block, and varying degrees 
of A-V block associated with tachyarrhythmias or other severe 
disturbances in rate or rhythm.  Such unusual cases should be 
submitted to the Director, Compensation and Pension Service. On 
the other hand, simple delayed P-R conduction time, in the 
absence of other evidence of cardiac disease, is not a 
disability.

Noted (2) to Diagnostic Code 7015, as in effect prior to January 
12, 1998, states: The 100 percent rating for 1 year following 
implantation of permanent pacemaker will commence after initial 
grant of the Click to view or print entire section 1 month total 
rating assigned under § 4.30  following hospital discharge.

As of January 12, 1998, Diagnostic Code 7015 is for evaluation of 
atrioventricular block.  Under the current criteria, a 60 percent 
rating is assigned when there is more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned when there is chronic 
congestive heart failure, or: workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.

Note to Diagnostic Code 7015, effective January 12, 1998, states: 
Unusual cases of arrhythmia such as atrioventricular block 
associated with a supraventricular arrhythmia or pathological 
bradycardia should be submitted to the Director, Compensation and 
Pension Service.  Simple delayed P-R conduction time, in the 
absence of other evidence of cardiac disease, is not a 
disability. 

Historically, the RO has also evaluated the veteran's heart 
disorder pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7013, 
effective prior to January 12, 1998, and 38 C.F.R. § 4.104, 
Diagnostic Code 7010, effective as of January 12, 1998.  However, 
the maximum rating available under both of these Diagnostic Codes 
is 30 percent.  Therefore, neither of these Diagnostic Codes is 
applicable to the veteran's claim for a disability rating in 
excess of 60 percent.

With regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing severity 
of a service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his heart 
disorder is disabling than contemplated by the current 
evaluations.  Therefore, his claim for an increased evaluations 
is well-grounded.  VA has accorded the veteran several 
examinations in relation to his claim, and obtained medical 
records pertaining to the treatment he has received for his heart 
problems.  There does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, the 
Board finds that VA has fulfilled its duty to assist the veteran 
in developing the facts pertinent to his claim.  No further 
assistance to the veteran is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

As mentioned above, the criteria for evaluating the veteran's 
heart disorder changed effective January 12, 1998.  The Court has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable to 
the claimant, and if the Secretary has not enjoined its 
retroactive application.  Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the Board finds that regardless 
of which version of Diagnostic Code 7015 is applied, the veteran 
is not entitled to a disability rating in excess of 60 percent 
for his heart disorder.

A review of the medical evidence, including the various private 
treatment records, shows that the veteran's heart disorder is 
primarily manifested by palpitations and arrhythmias - including 
the veteran's self-described "speed-ups" - which have occurred 
over the years in varying degrees of frequency, severity, and 
duration.  The medical evidence also shows that these episodes 
result in lightheadedness, nausea, dizziness, and fatigue.  
Nevertheless, the medical evidence does not show attacks of 
syncope necessitating the insertion of a permanent internal 
pacemaker.  Therefore, the veteran does not meet or nearly 
approximate the criteria for the next higher rating of 100 
percent under Diagnostic Code as it existed prior to January 12, 
1998.

The Board further finds that the medical evidence, including the 
various private treatment records, does not show that the 
veteran's heart disorder is manifest by chronic congestive heart 
failure, nor: workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, nor; left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
In fact, as mentioned above, the November 1997 VA examiner 
determined, after a careful review of the veteran's C-file, that 
the veteran's workload capacity was estimated to be between 3 and 
5 METs.  This finding corresponds to the current rating of 60 
percent under Diagnostic Code 7015, as effective January 12, 
1998.

The Board notes that it has taken into consideration the 
guidelines of the Notes following Diagnostic Code 7015, as in 
effect prior to and after January 12, 1998, and has determined 
that the veteran's heart disorder does not represent such an 
unusual case under the stated criteria to warrant submission to 
the Director, Compensation and Pension Service.  In this regard, 
the Board finds that the unrebuted November 1997 medical opinion 
assessing his workload capacity to be between 3 and 5 METs 
clearly indicates that his disability is does not produce an 
unusual degree of disability.  There is no competent medical 
opinion of record indicating that his service connected cardiac 
disability produces an unusual degree of disability not 
contemplated by the schedular criteria.

In making the above determination, the Board also notes that it 
has taken into consideration the concept of "staged ratings," 
pursuant to the guidelines of Fenderson, supra.  However, a 
review of the evidence does not show any distinct periods where 
the veteran's heart disorder met or nearly approximated the 
criteria necessary for an evaluation in excess of the 60 percent 
rating currently assigned.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim for 
a disability rating in excess of 60 percent.  Accordingly, the 
claim must be denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 60 percent for 
supraventricular tachyrhythmia, status-post repair of atrial 
septal defect, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

